Citation Nr: 0602602	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-01 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tinea 
pedis.  

3.  Entitlement to service connection for a bladder disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1962 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously come before the Board.  In November 
2003, the Board remanded the matters to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  

The Board notes that by rating decision, dated in July 2005, 
service connection for chronic obstructive pulmonary disease 
and chronic bronchitis was granted.  This represents a full 
grant of the benefits sought in regard to a pulmonary/lung 
disorder.  

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and a heart disorder, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral tinea pedis is attributable to service.

2.  A chronic bladder disorder was not manifest in service 
and is not attributable to service.  


3.  A bilateral knee disorder was not manifest in service and 
is not attributable to service.  Arthritis was not shown 
within the initial post-service year.

4.  A bilateral hip disorder was not manifest in service and 
is not attributable to service.  

5.  Disability due to a left hip disorder is not attributable 
to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Tinea pedis was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A bladder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2005).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  A bilateral hip disorder was not incurred in or 
aggravated by service and a bilateral hip disorder is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.301 (2005).

5.  A bilateral hip disorder is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in November 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the November 
2004 notice, the July 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase (aggravation) in disability.  In this case, the 
evidence establishes that the veteran has hypertension.  As 
noted, the veteran did not develop hypertension during 
service or within 1 year of separation.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Bilateral Tinea Pedis  

The veteran asserts he has tinea pedis as a result of 
service.  We agree.  

Initially, the Board notes that this case was remanded in 
November 2003, and the AOJ was specifically requested to 
obtain a VA opinion in regard to the etiology of any foot 
fungus.  While no fungal infection between the toes was found 
on VA general examination in May 2004, there was 
discoloration of the toenails consistent with fungal 
infection of the toenails.  More importantly, on VA general 
examination in April 2005, intra digital tinea pedis with 
some mild desquamation in the lateral and bottom of the feet 
was specifically noted.  No opinion in regard to nexus was 
provided by either of those examiners.  Regardless, service 
medical records note tinea pedis in May 1972, there is a 
post-service diagnosis of tinea pedis in April 2005, and the 
veteran's private physician, J. H. L, D.O, in December 2001, 
has related a bilateral foot disorder to service.  The Board 
is unable to disassociate the in-service tinea pedis from the 
post-service diagnosis of tinea pedis.  The evidence is in 
support of the claim of entitlement to service connection for 
tinea pedis.  Consequently, the benefits sought on appeal are 
granted.

II.  Bladder disorder

The Board finds that service connection for a bladder 
disorder is not warranted.  The October 1962 service entrance 
examination report shows the genitourinary system was normal.  
A November 1962 and August 1966 report of examination shows 
the genitourinary system was normal.  While a March 1967 
treatment record notes complaints of burning with urination, 
and frequency and urgency, no diagnosis was entered.  It was 
reported that testing resembled "GC."  At separation in 
August 1972, the genitourinary system was normal.  

The issue of whether any bladder disorder is related to 
service requires competent evidence.  The Board notes the 
veteran is competent to report his symptoms; however, he is 
not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the opinion of the May 2004 
medical professional to be more probative.  That examiner 
specifically stated the veteran's symptoms, to include 
intermittent hematuria, nocturia, difficulty starting the 
urinary stream, and a feeling of incomplete bladder emptying 
were all symptoms most likely due to benign prostatic 
hyperplasia, based upon the veteran's age and rectal 
examination.  At this time there is no competent evidence 
linking the hyperplasia or resulting symptoms to any incident 
of service.  Rather, the examiner attributed the impairment 
to the veteran's age.  To the extent that the veteran asserts 
that a bladder disorder is due to exposure to silicon, the 
Board notes that the private examiner's opinion in that 
regard is conclusory.  Regardless, the VA examiner has 
attributed the symptoms to benign prostatic hypertrophy and 
stated that he that he was unaware of any link between 
silicon and benign prostatic hypertrophy.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Bilateral Knee Disorder

The Board finds service connection for a bilateral knee 
disorder is not warranted.  Service medical records are 
negative for complaints or findings of a bilateral knee 
disorder.  At service entrance in October 1962, the lower 
extremities were normal.  A November 1962 and August 1966 
report of examination show the lower extremities were normal.  
At separation in August 1972, the lower extremities were 
normal.  Post service records reflect the veteran underwent 
knee surgery for degenerative joint disease in 2001.  The 
June 2004 VA examination report notes the veteran's report of 
no knee injury during service, rather, that his knees 
initially began bothering him in 1999.  The examiner stated 
that there was no evidence to suggest that the veteran's 
bilateral knee degenerative arthritis, status post 
replacement, was related to service.

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the opinion of the 
competent medical professional to be more probative, and 
consistent with the veteran's reported history in regard to 
etiology.  

In sum, the evidence shows that the veteran did not have a 
bilateral knee disorder during service, that he did not have 
arthritis of the left or right knee within one year of 
separation from service, and that his bilateral knee disorder 
is not otherwise related to active service.  The December 
2001 statement from Dr. J. H. L., D.O., that a bilateral knee 
condition is somewhat related to his military service is 
remarkably lacking in history, reasoning, and medical 
findings.  The examiner asks for a leap of faith without any 
basis other than he says so.  The Board is not required to 
accept unpersuasive evidence merely because it comes from a 
D. O.  The June 2004 VA examination obtained a history from 
the veteran that was consistent with the service medical 
records.  In essence, there had been no in-service trauma and 
his knees did not begin to bother his until 1999.  This 
examiner's opinion that there was no evidence to suggest a 
relationship to service is consistent with the service 
medical records, the veteran's own reported history, and is 
far more probative than an unsupported conclusory opinion of 
Dr. J. H. L.  Therefore, a bilateral knee disorder was not 
incurred in or aggravated by service, nor may it be presumed 
that arthritis of the right knee or left knee was incurred in 
service.  The Board concludes that the June 2004 VA medical 
opinion to the effect that the post-service bilateral knee 
disorder is not related to service to be consistent with the 
record and the most probative evidence regarding etiology.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  Bilateral Hip Disorder

Service connection for a bilateral hip disorder is not 
warranted.  The veteran asserts that he has a bilateral hip 
disorder related to service.  While on VA examination in June 
2004 the veteran reported having been struck in the pelvis by 
a forklift in 1964, service medical records are negative for 
complaints or findings in that regard, or otherwise 
referencing the hips.  At separation in August 1972, the 
lower extremities and musculoskeletal system were normal.  On 
VA examination in June 2004, he had a level pelvis, there was 
no evidence of discomfort of the hips, and range of motion of 
the hips was normal.  While mild pain over the right iliac 
crest was noted, examination of the right hip was 
specifically noted to be normal, and no underlying disease or 
injury was shown.  Absent competent evidence of disease or 
injury productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  At this time, there is no diagnosis involving 
the right or left hip identified as disease or injury.  In 
such circumstances, discomfort alone (as with pain) is not a 
compensable disability.  

As noted, the veteran is competent to report pain.  He is not 
however, a medical professional and his opinion in regard to 
diagnosis or etiology is not competent.  Espiritu, supra.  
The Board finds the competent medical opinion to the effect 
that the veteran's hips are normal to be more probative.  
There is no in-service disease or injury in regard to the 
hips and no competent post-service evidence of a disorder of 
the hips.

The Board is aware that Dr. J. H. L. has reported that the 
veteran has a bilateral hip condition.  However, he 
completely fails to enter a diagnosis or report that there 
had been any tests that would support a diagnosis.  The 
statement of Dr. J. H. L. is of minimal probative value and 
less probative than the detailed VA examination.  

In regard to secondary service connection, except as provided 
in 38 C.F.R. § 3.300(c), disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2005).  The 
Board notes that the veteran has alternatively asserted he 
has a bilateral hip disorder related to arthritis in the 
knees.  As noted, the veteran is not service connected for a 
knee disability.  Thus, service connection is not warranted 
on a secondary basis.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for bilateral tinea pedis is granted.  

Service connection for a bladder disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral hip disorder is denied.  


REMAND

In his VA Form 9, received in February 2002, the veteran 
asserted he had PTSD due to personal assault.  The Board 
notes that if a PTSD claim is based on an in- service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  38 C.F.R. § 3.304(f) (2005).  

The Board notes that a December 2000 private treatment record 
reflects a diagnosis of cardiac arrhythmias.  A January 2001 
record notes a diagnosis of cardiomyopathy.  An October 2004 
record reflects diagnoses to include congestive heart failure 
and coronary artery disease.  In a December 20, 2001 letter, 
Dr. Lee specifically related a heart disorder to service.  In 
November 2003, the Board remanded the issue for a VA 
examination.  The remand states, "The attention of the 
examiner(s) is drawn to the December 2001 statement of Dr. 
Lee."  On VA examination in May 2004, the examiner stated 
that the he was unable to find such a statement from Dr. Lee.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should notify the veteran of 
the types of evidence that will 
corroborate PTSD based on personal 
assault and allow the veteran to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.

2.  The AOJ should return the claims 
file to the VA examiner who performed 
the May 2004 VA examination, if 
available; otherwise, another VA 
examiner.  The AOJ should ensure that 
the examiner is provided with the 
December 20, 2001 letter from Dr. Lee.  
The examiner should provide an opinion 
as to whether any of the identified 
cardia disorders are related to service.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


